Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wende (WO2017050447) in view of Kotschau et al. (US PG Pub 2018/0191224).
	As to independent claim 1, Wende teaches a multipart rotor shaft (7, 11) for an electric machine, the multi- part rotor shaft (7,11) comprising: a first shaft journal (7) with a first end flange (see figure 2) and with an axial passage bore (7b) ; a second shaft journal (11) with a second end flange (see figure 2); a hollow carrier (1) for a laminated rotor core (3a), wherein the carrier (3) for the laminated rotor core (3a) is arranged between the first shaft journal (7) and the second shaft journal (11) and wherein the carrier (3), the first end flange (see figure 2) and the second end flange (see figure 2) 
However Wende teaches the claimed limitation as discussed above except a line element for conducting a cooling medium, wherein the line element forms a cooling channel inside the cavity, and wherein the cooling channel is connected to the first axial passage bore, extends between the first shaft journal and the second shaft journal, and is connected to an outer part of the cavity which is formed between the carrier and the line element.
Kotschau et al. teaches a line element (6) for conducting a cooling medium, wherein the line element (6) forms a cooling channel (see annotated figure 1) inside the cavity (5), and wherein the cooling channel (see annotated figure 1) is connected to the first axial passage bore (4), extends between the first shaft journal (see annotated figure 1) and the second shaft journal (see annotated figure 1), and is connected to an outer part of the cavity (5) which is formed between the carrier (see annotated figure 1) and the line element (6) as shown in figure 1, for the advantageous benefit of providing a rotor hollow shaft which is of simple construction and which can be produced inexpensively and which, while being of low weight and exhibiting good running characteristics, comprises an excellent leadthrough function.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wende by using a line element for conducting a cooling medium, wherein the line element forms a cooling .
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wende (WO2017050447) in view of Kotschau et al. (US PG Pub 2018/0191224).
As to independent claim 10, Wende teaches a rotor for an electric machine, the rotor comprising a multipart rotor shaft (7,11) and a laminated rotor core which is rotationally fixedly mounted on a carrier (3) of the multipart rotor shaft (7, 11) , wherein the rotor shaft comprising; a first shaft journal (7) with a first end flange (see figure 2) and with an axial passage bore (7b); a second shaft journal (11) with a second end flange (see figure 2); wherein the carrier (3) is a hollow carrier arranged between the first shaft journal (7) and the second shaft journal (11) and wherein the carrier (3), the first end flange (see figure 2) and the second end flange (see figure 2) delimit a cavity between them; and a separating element (10), wherein the separating element (10) divides the outer part of the cavity (see figure 2) into a first partial cavity on the side of the first shaft journal (7), and a second partial cavity on the side of the second shaft journal (11) as shown in figure 2.
However Wende teaches the claimed limitation as discussed above except a line element for conducting a cooling medium, wherein the line element forms a cooling 
Kotschau et al. teaches a line element (6) for conducting a cooling medium, wherein the line element (6) forms a cooling channel (see annotated figure 1) inside the cavity (5), and wherein the cooling channel (see annotated figure 1) is connected to the first axial passage bore (4), extends between the first shaft journal (see annotated figure 1) and the second shaft journal (see annotated figure 1), and is connected to an outer part of the cavity (5) which is formed between the carrier (see annotated figure 1) and the line element (6) as shown in figure 1, for the advantageous benefit of providing a rotor hollow shaft which is of simple construction and which can be produced inexpensively and which, while being of low weight and exhibiting good running characteristics, comprises an excellent leadthrough function.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wende by using a line element for conducting a cooling medium, wherein the line element forms a cooling channel inside the cavity, and wherein the cooling channel is connected to the first axial passage bore, extends between the first shaft journal and the second shaft journal, and is connected to an outer part of the cavity which is formed between the carrier and the line element, as taught by Kotschau et al., to provide a rotor hollow shaft which is of simple construction and which can be produced inexpensively and which, while being of .
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wende (WO2017050447) in view of Kotschau et al. (US PG Pub 2018/0191224).
As to independent claim 19,  Wende teaches an electric machine for a vehicle, the electric machine comprising a rotor having a multipart rotor shaft (7, 11) comprising: a first shaft journal (7) with a first end flange(see figure 2) and with an axial passage bore (7b); a second shaft journal (11) with a second end flange (see figure 2); a hollow carrier (3) for a laminated rotor core (3a), wherein the carrier for the laminated rotor core (3a) is arranged between the first shaft journal (7) and the second shaft journal (11) and wherein the carrier (3), the first end flange (see figure 2) and the second end flange (see figure 2) delimit a cavity between them;, and a separating element (10), the separating element (10) divides the outer part of the cavity (see figure 2) into a first partial cavity on the side of the first shaft journal (7), and a second partial cavity on the side of the second shaft journal (11) as shown in figure 2.
However Wende teaches the claimed limitation as discussed above except a line element for conducting a cooling medium, wherein the line element forms a cooling channel inside the cavity, and wherein the cooling channel is connected to the first axial passage bore, extends between the first shaft journal and the second shaft journal, and is connected to an outer part of the cavity which is formed between the carrier and the line element.
Kotschau et al. teaches a line element (6) for conducting a cooling medium, wherein the line element (6) forms a cooling channel (see annotated figure 1) inside the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wende by using a line element for conducting a cooling medium, wherein the line element forms a cooling channel inside the cavity, and wherein the cooling channel is connected to the first axial passage bore, extends between the first shaft journal and the second shaft journal, and is connected to an outer part of the cavity which is formed between the carrier and the line element, as taught by Kotschau et al., to provide a rotor hollow shaft which is of simple construction and which can be produced inexpensively and which, while being of low weight and exhibiting good running characteristics, comprises an excellent leadthrough function.
Allowable Subject Matter
Claim 2-9, 11-18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.